DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2,4 and 5-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to Claim 2, lines 1-2, it is unclear to the Examiner whether the phrase “selected from at least one of” is interpreted as a Markush group i.e. -- selected from the group consisting of -- or as an open set i.e. -- comprising -- when considering the species of the claim. 
As to Claim 4, lines 1-2, it is unclear to the Examiner whether the phrase “selected from at least one of” is interpreted as a Markush group i.e. -- selected from the group consisting of -- or as an open set i.e. –- comprising -- when considering the species of the claim. 
Claim 5 recites the limitation "the exfoliated nano-graphene sheets" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim Objections
Claims 1-3 and 5 are objected to because of the following informalities:  
In Claim 1, lines 4-5, Applicants are suggested to amend “chemical bonds Si-O-C” to -– Si-O-C chemical bonds --.
In Claim 2, line 4, the “Octanoylthio” should be changed to –- octanoylthio --.   
In Claim 3, line 1, the term “the” should be deleted from in front of “nano-graphene sheet”.  
In Claim 5, line 3, the term “the” should be deleted from in front of “nano-graphene sheet”.  
In Claim 5, lines 10-11, Applicants are suggested to amend “chemical bonds Si-O-C” to -– Si-O-C chemical bonds --.
Appropriate correction is required.
Allowable Subject Matter
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Claims 1-8 would be allowed pending resolution of the claim issues discussed above.  Specifically, while CN 106185895 discloses a high shear process similar to that of Claim 5 to make graphene dispersions and US 2019/0233702 discloses a method of making graphenes that are covalently linked to silane coupling agents via a process of applying heat, none of the prior art discloses a composition that is comprised of graphene dispersions having a silane coupling agent bonded to the surface of graphene further exhibiting the physical characteristics (e.g. viscosity) of Claim 1, nor the specific process of Claim 5 requiring a shearing process to form a graphene functionalized with silane coupling agents with the viscosity parameters claimed. 
Conclusion









Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAISON P THOMAS whose telephone number is (571)272-8917.  The examiner can normally be reached on Monday to Friday, 9:00 am-3:30 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on (571) 272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/jt/ 2/22/2021

/MARK KOPEC/Primary Examiner, Art Unit 1761